t c memo united_states tax_court otis e and judy robertson petitioners v commissioner of internal revenue respondent docket nos filed date otis e and judy robertson pro sese mark h howard for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ income taxes sec_6651 additions to tax 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar and sec_6662 accuracy-related_penalties for and as follows addition_to_tax penalty year sec_6651 deficiency sec_6662 dollar_figure big_number dollar_figure big_number dollar_figure big_number after concessions the issues for decision are whether petitioners had unreported long-term_capital_gain of dollar_figure in as a result of a distribution from quality engine supply l l c qes we hold they must recognize long-term_capital_gain of dollar_figure whether petitioners had unreported long-term_capital_gain of dollar_figure for as a result of a distribution by qes we hold they must recognize long-term_capital_gain of dollar_figure 2in the notice_of_deficiency for respondent determined that petitioners failed to report dollar_figure in interest_income and dollar_figure in royalty income petitioners did not assign error to these adjustments in their petition for and did not contest these adjustments on brief or at trial see rule b we hold that petitioners have conceded these adjustments respondent also determined that petitioners received dollar_figure in taxable social_security_benefits petitioners note that the taxation of the social_security_benefits is a computational item and do not otherwise contest this issue whether petitioners are entitled to an ordinary_loss deduction of dollar_figure for as petitioner husband’s distributive_share of loss from qes we hold petitioners are not entitled to an ordinary_loss deduction whether petitioners are liable for additions to tax for late filing under sec_6651 for and we hold they are liable and whether petitioners are liable for sec_6662 accuracy-related_penalties for and we hold they are not liable with respect to qes items and are liable with respect to conceded income amounts for findings_of_fact some of the facts have been stipulated the stipulations of facts and the accompanying exhibits are incorporated by this reference petitioners resided in south carolina at the time they filed the petitions in these consolidated cases during and petitioners were the sole members of qes a limited_liability_company treated as a partnership for federal_income_tax purposes qes was engaged in the business of car engine repair and restoration petitioner husband started qes with terry campbell mr campbell in date with each owning percent of the company in date petitioners purchased mr campbell’s interest for dollar_figure their agreement included a covenant_not_to_compete provision with dollar_figure payable at the time of the sale and dollar_figure payable within years petitioners obtained a loan of dollar_figure using their residence as collateral to finance the purchase of mr campbell’s interest in qes petitioners used the remaining loan proceeds to purchase inventory for qes for qes reported that petitioner husband owned a 51-percent profits and loss interest and a 51-percent capital interest and petitioner wife owned a percent profits and loss interest and a 49-percent capital interest for qes reported that petitioner husband and petitioner wife each owned a 50-percent profits and loss interest and a 50-percent capital interest in date qes acquired two adjoining parcels of land pincite flint street and flint street rock hill south carolina for dollar_figure qes also paid dollar_figure to a third party who had an option to purchase the flint street parcel for release and cancellation of the option qes obtained a dollar_figure line of credit from national bank of york county national bank to finance the purchase of the flint street properties and construction costs for buildings on the properties construction loan the construction loan was secured with mortgages on the flint street properties and petitioners’ personal_residence petitioners also personally guaranteed the construction loan when the construction loan matured on date the parties modified the terms of the loan to increase the line of credit to dollar_figure and extend the maturity_date to date qes used the construction loan to refurbish a building pincite flint street that was damaged by fire and to construct a building pincite flint street qes also moved a metal building that it had purchased for dollar_figure to the flint street location on date qes obtained a loan of dollar_figure from bank of america the bank of america loan that qes used to repay the construction loan of dollar_figure the bank of america loan was secured_by the and flint street properties and petitioner husband provided a personal guaranty the terms of the loan provided an additional dollar_figure line of credit for a maximum loan of dollar_figure on date qes sold the flint street property for dollar_figure the settlement statement reported net_proceeds to qes of dollar_figure after payment of the bank of america loan and other expenses on date petitioners deposited the proceeds into a newly opened interest-bearing account in their individual names with national bank which later became south carolina bank trust of the piedmont scbt qes filed a form_1065 u s return of partnership income for that reported a net_loss of dollar_figure from the sale of the flint street property computed as follows sale price less cost and other basis plus depreciation previously claimed dollar_figure big_number big_number net_loss big_number petitioners did not claim the dollar_figure loss on their individual return in the notice_of_deficiency for respondent determined that petitioners realized long-term_capital_gain of dollar_figure from the sale of property owned by qes and that the net_proceeds were distributed to petitioners during on date qes sold the flint street property for dollar_figure and its business inventory and other assets for dollar_figure to adkin enterprises l l c the settlement statement for the flint street property reported net_proceeds to qes of dollar_figure after payment of the bank of america loan and other expenses the settlement statement for the sale of inventory and other business_assets reported net_proceeds of dollar_figure qes received a check for dollar_figure from the transactions on date petitioners deposited dollar_figure into a newly opened interest-bearing account in the name of quality engine supply trust qes trust account with scbt the remaining dollar_figure in proceeds was paid to quality engine l l c in the form of a cashier’s check issued by scbt on date qes reported the sales on form_4797 sales of business property as an asset sale occurring on date for dollar_figure the return reported a loss on the sale of dollar_figure computed as follows sale price less cost and other basis plus depreciation previously claimed net_loss dollar_figure big_number big_number big_number qes’ sec_2002 return reported an ordinary_loss of dollar_figure resulting primarily from operating expense deductions petitioners claimed an ordinary_loss on their individual return of dollar_figure attributable to petitioner husband’s distributive_share of the qes loss petitioners did not claim a loss deduction for petitioner wife’s distributive_share petitioners did not separately report the dollar_figure loss from the asset sale on their individual return in the notice_of_deficiency for respondent disallowed the dollar_figure ordinary_loss and determined that petitioners realized long-term_capital_gain of dollar_figure from the distribution of the proceeds or in the alternative from the sales of their interests in qes petitioners’ return was due under extension on date and they filed it on date petitioners’ return was due under extension on date and they filed it on date petitioners’ and individual returns were prepared by gregory t mayer a tax_return_preparer doing business as legal tax newsletter l c mr mayer also prepared qes’ sec_2001 and sec_2002 partnership returns petitioners provided their personal and business tax records to mr mayer with sufficient time for him to prepare the returns by their april due_date mr mayer informed petitioners that he would not be able to prepare their returns on time and that extensions were necessary mr mayer passed away some time after preparing petitioners’ return which he dated date many of qes’s and petitioners’ tax documents were in mr mayer’s office and were destroyed by his landlord following his death during the time petitioners engaged mr mayer to prepare their returns he was under investigation by the u s department of justice in connection with his tax_return preparation activities see united_states v mayer aftr 2d m d fla granting a temporary restraining order against mr mayer and requiring him to provide a customer list in date the u s district_court for the middle district of florida entered an order enjoining mr mayer from preparing any_tax forms that he knew would result in understatements of tax preparing false or fraudulent_returns and selling fraudulent tax schemes specifically identifying returns that asserted a sec_861 argument which relates to u s source income united_states v mayer aftr 2d m d fla 3the court takes judicial_notice of the district_court case against mr mayer petitioners replaced him as their tax_return_preparer for the tax_year opinion sec_731 sets forth rules governing a partner’s gain recognition on distributions from the partnership a partner must recognize gain upon a distribution from the partnership to the extent that the money including marketable_securities distributed exceeds the adjusted_basis in the partner’s interest in the partnership immediately before the distribution sec_731 any gain recognized under sec_731 is considered gain from the sale_or_exchange of the partnership_interest of the distributee partner sec_731 in the case of a sale_or_exchange of a partnership_interest gain recognized to the transferor partner is generally treated as gain from the sale_or_exchange of a capital_asset sec_741 to resolve the dispute as framed by the parties petitioners’ tax_liabilities arising from their ownership of qes requires a two-step analysis whether petitioners received distributions from qes during and and if they did whether they had sufficient bases in their qes interests for the distributions to be tax free a sale respondent argues that petitioners received a distribution from qes of the dollar_figure net_proceeds from the sale of the flint street property during respondent further argues that the distribution is taxable long-term_capital_gain to petitioners because they failed to substantiate their bases in their qes interests respondent contends that petitioners’ adjusted bases in their qes interests immediately before the distributions were zero citing the zero balances reported for petitioners’ capital accounts on qes’ sec_2001 return petitioners argue that the proceeds were not distributed to them rather they were used to pay qes’s liabilities petitioners further argue that the alleged payments of qes’s liabilities created bases in their qes interests petitioners contend that they had a total basis in their qes interests as of date of dollar_figure computed as follows loans from officers dollar_figure partner’s capital big_number payment of qes liabilities big_number purchase of campbell interest big_number and noncompete covenant purchase of option big_number total adjusted_basis big_number petitioners deposited the proceeds in a newly established bank account opened in their individual names petitioners contend that dollar_figure was withdrawn during to pay qes’s debt although we generally find petitioner husband’s testimony to be honest petitioners have not produced sufficient documentation to support his testimony petitioners produced bank statements from date to date showing withdrawals totaling dollar_figure the bank statements do not contain any information regarding the recipients of the withdrawals or the purposes of the purported expenditures petitioners attached a schedule to their posttrial brief listing some of the recipients and the purposes of the expenditures however this evidence is not properly before the court see rule b petitioners produced bank statements for and that also lack sufficient information to determine the uses or recipients of the funds we find that petitioners received a distribution from qes of dollar_figure from the proceeds petitioners must recognize income on the distributed proceeds to the extent that it exceeds their adjusted bases in their qes interests in sec_731 petitioners have not established that they had sufficient bases in their qes interests for the distributions to be tax free petitioners presented a balance_sheet for the year ending date in support of their computation of their bases in qes petitioners did not present any evidence to document the entries on the balance_sheet or any testimony concerning the balance_sheet the purpose for which the balance_sheet was prepared is unclear and the balance_sheet conflicts with qes’ sec_2001 return the return reported total yearend liabilities of dollar_figure but the balance_sheet reported total liabilities of dollar_figure also the return reported no partner capital but the balance_sheet reported capital of dollar_figure with retained earnings_of dollar_figure and withdrawals of retained earnings_of dollar_figure the return and the balance_sheet also report differing amounts of total qes assets petitioners did not provide any explanation for these discrepancies in addition the balance_sheet shows officer loans but there is no documentation for these loans apart from the balance_sheet petitioners presented some evidence of equipment contributed to qes their capital_account near the time qes was formed and the purchase of mr campbell’s interest in the determination of a partner’s adjusted_basis in a partnership_interest requires more information including annual distributive shares of partnership income and losses and distributions made by the partnership since its inception the record lacks information on petitioners’ distributive shares of income or loss and any distributions made during the intervening years without this information we cannot determine whether petitioners’ bases in qes exceeded the distribution the fact that petitioners did not claim their reported dollar_figure loss from the sale on their individual return also suggests that they lacked bases in their qes interests partners may deduct their distributive shares of loss only to the 4petitioners presented copies of five checks totaling dollar_figure from to from a personal bank account made out to qes with notations of loan to qes the record lacks any other documentation of the alleged loans from officers of dollar_figure we find that the net_proceeds were not distributed to petitioners in repayment of any loans extent of their bases in their partnership interests sec_704 accordingly the entire dollar_figure distribution is taxable long-term_capital_gain as respondent determined in the notice_of_deficiency for respondent determined that petitioners realized long-term_capital_gain from the sale of the flint street property by qes sec_702 subjects a partner to tax on the partner’s distributive_share of partnership income when realized by the partnership regardless of whether that income is actually distributed to the partner see chama v commissioner tcmemo_2001_253 sec_1_702-1 income_tax regs gain from the sale of property should be recognized and included in gross_income sec_61 the amount of gain is the excess of the amount_realized from the sale over the adjusted_basis of the property sec_1001 at trial respondent argued that evidence relating to the bases of the assets sold by qes was not relevant in his posttrial brief respondent generally ignored the requirement that partners recognize gain on the sale of assets by the partnership and instead sought to tax the distribution of the proceeds accordingly we find that respondent has waived the argument that petitioners are subject_to tax on qes’s sale of the flint street property the tax consequence to petitioners would be the same had respondent sought to tax the gain qes realized on the sale of the flint street property respondent reduced the amounts realized on the sale by the amount of the bank of america loan and petitioners have not established that qes had a basis in the flint street properties in excess of the bank of america loan that would reduce the amount of long-term_capital_gain respondent determined petitioners presented voluminous records of the construction costs of both the and the flint street buildings however the construction costs do not establish a basis in the flint street properties in excess of the bank of america loan b sale respondent determined that petitioners had unreported long- term capital_gain of dollar_figure for as a result of a distribution from qes of the net_proceeds from the transaction petitioners contend that the proceeds were not distributed because they were used to pay qes’s outstanding 5the tax effect to petitioners would be the same under either argument the dollar_figure capital_gain that petitioners would recognize on the sale of the flint street property would increase their bases in their qes interests as a result petitioners would not be taxed on the dollar_figure distribution sec_705 liabilities petitioners further contend that their total basis in their qes interests at the end of was dollar_figure which is based on the above computation of the basis plus the payment of qes’s liabilities of dollar_figure petitioner husband testified that the proceeds were used to pay qes’s remaining liabilities after the disposition of qes’s assets petitioners produced bank statements from the qes trust account for that show withdrawals of dollar_figure and copies of canceled checks that show the recipients of some of the withdrawals and notations of the purpose of the payment petitioners also attached a schedule to their posttrial brief listing the recipients and purposes of the payments petitioners contend that dollar_figure of these withdrawals was used to pay qes’s liabilities and thus concede that dollar_figure was distributed for personal or nonbusiness purposes including a downpayment on a residence in arizona purchased on date as rental property petitioners erroneously included dollar_figure they transferred to quality vehicle repair sales l l c qvr another of their business ventures as withdrawals to pay qes’s liabilities it appears from the record that qvr was engaged in a line_of_business different from qes’s and was not a 6as noted above information contained in schedules attached to posttrial briefs that was not presented at trial is not properly before the court see rule b the schedule lists the purposes of expenditures paid from the qes trust account and contains evidence that was not presented at trial continuation of qes’s business operations the transfers to qvr should be treated as distributed to petitioners we also question whether certain other_payments from the qes trust account were used to pay qes’s liabilities including four withdrawals identified in the schedule as relating to the purchase and or repair of trucks totaling dollar_figure there is no evidence that the trucks were used in qes’s business three payments identified as visa travel totaling dollar_figure there is no evidence concerning whether the visa account was business or personal two withdrawals identified as relating to concrete totaling dollar_figure the notation on one check indicates that petitioners used the concrete for a motor home there is no evidence concerning the motor home and whether it was used for business purposes and a withdrawal of dollar_figure to scbt for the payment of a loan there is no documentation relating to an unpaid business loan from scbt to qes during the above- listed payments and the transfers to qvr represent dollar_figure of the dollar_figure in alleged business-related withdrawals from the qes trust account during we cannot determine from the record 7petitioners reported a loss of dollar_figure from qvr on schedule c profit or loss from business of their return the return used an employer_identification_number ein for qvr that was different from the ein used for qes however subsequent- year partnership returns filed for qvr erroneously used qes’s ein petitioner husband stated that this mistake had been corrected petitioners’ treatment of qvr does not affect our determination that the sale was a disposition of qes’s assets whether these amounts were used to pay qes’s liabilities we also note that the record contains evidence that petitioners used their business entities to pay personal expenses at various times under these circumstances we find that the dollar_figure deposited into the qes trust account was not used to pay qes’s liabilities and was distributed to petitioners during for their personal benefit as stated above petitioners attempted to present evidence of their bases in qes petitioners failed to establish that they had adjusted bases in their qes interests in so that the distribution is not subject_to tax under sec_731 accordingly we hold that petitioners realized long-term_capital_gain of dollar_figure for petitioners contend that qes used the dollar_figure cashier’s check to pay qes’s liabilities on it sec_2002 return qes reported inventory and purchases of dollar_figure and beginning-of-the-year liabilities in excess of dollar_figure we recognize that the record lacks specific information about the use of the cashier’s check however we find petitioner husband’s testimony honest there is no evidence to contradict his testimony although we find the amount deposited into the qes trust account was not used for qes’s business purposes it is unrealistic to assume that qes did not have any outstanding liabilities after the transaction and payment of the bank of america loan accordingly we find that the cashier’s check was not distributed to petitioners petitioners characterize the transaction as a complete disposition or sale of qes respondent asserts that petitioners would be taxable on the dollar_figure proceeds for under this alternative characterization of the transaction as a sale of petitioners’ qes interests petitioners structured the transaction as an asset sale and reported the sale on qes’ sec_2002 return as a sale of business_assets rather than reporting the transactions on their individual return as a sale of their qes interests petitioners have not provided any reason to disregard the form they chose accordingly we hold that the transaction was not a disposition of their interests in qes c ordinary_loss deduction for qes reported an ordinary_loss of dollar_figure on their individual return petitioners claimed a loss deduction of dollar_figure attributable to petitioner husband’s distributive 8the sale included the sale of inventory which might properly result in ordinary_income see sec_751 the notice_of_deficiency determined petitioners realized long-term_capital_gain for on the basis of the distribution from qes respondent has not argued that any portion of the gain is taxable as ordinary_income we determine that respondent has conceded this characterization issue likewise we treat respondent as conceding any argument concerning petitioners’ gain recognition from the sale of qes’s assets during for the reasons we stated for the sale nor have petitioners proved that qes had a total basis in the assets sold in excess of the bank of america loan share of qes’s ordinary_loss a partner must take into account his distributive_share of each item of partnership income gain loss deduction or credit sec_702 103_tc_170 a partner may deduct his or her distributive_share of partnership loss only to the extent of the partner’s adjusted_basis in his or her partnership_interest at the end of the partnership taxable_year in which the loss occurred sec_704 80_tc_825 affd 752_f2d_428 9th cir respondent disallowed the dollar_figure loss deduction because petitioner husband lacked sufficient basis in his qes interest to deduct his distributive_share of qes’s loss however petitioners failed to provide sufficient evidence for the court to determine petitioner husband’s adjusted_basis in his interest in qes for because there is no evidence in the record of partnership income loss or distributions during the intervening years we find that petitioners are not entitled to the dollar_figure loss deduction for d sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return by its due_date with extensions the addition i sec_5 percent of the tax required to be shown on the return for each month or fraction thereof that the return is late not to exceed percent id the addition_to_tax does not apply if the failure is due to reasonable_cause and not to willful neglect id reasonable_cause exists for a late filing if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file on time sec_301_6651-1 proced admin regs factors that constitute reasonable_cause include unavoidable postal delays death or serious illness of the taxpayer or an immediate_family member or reliance on a competent tax professional in a question of law of whether it is necessary to file a return 114_f3d_366 2d cir affg tcmemo_1995_547 reliance on a tax professional to file a return is ordinarily not reasonable_cause for late filing 469_us_241 wyatt v commissioner tcmemo_2008_253 respondent bears the initial burden of production to introduce evidence that the return was filed late sec_7491 petitioners bear the burden of proving that the late filing was due to reasonable_cause and not willful neglect sec_7491 116_tc_438 the parties stipulated that the and returns were filed after their extended due dates respondent has met his burden of production petitioners contend that they had reasonable_cause for their late filings because the late filings were caused by hurricanes in florida where their return preparer was during and a tornado that hit the return preparer’s office and the extraordinary circumstances faced by the return preparer from the federal investigation of his business activities petitioners’ suggestion that hurricanes caused the late filing is not supported by the record or other fact petitioners cite disaster declarations issued by the federal emergency management administration fema relating to tropical storms allison and gabriel during for certain areas of florida mr mayer’s office was in pinellas county florida the disaster declarations did not cover pinellas county likewise fema issued a disaster declaration for hurricane isabelle the alleged cause for the late filing for covering the state of north carolina it did not cover any portion of south carolina where petitioners resided at the time of filing their return moreover petitioners’ return was due under extension on date more than a month before the fema declaration on date finally petitioners did not provide any evidence except for petitioner husband’s statements that a tornado struck mr mayer’s office during the years at issue petitioners provided their tax records to mr mayer before the april due_date for both years at issue but mr mayer informed petitioners that he would need additional time to 9the court takes judicial_notice of disaster declarations made by fema prepare the returns and that extensions were necessary unfortunately at the time petitioners were not aware of the legal troubles that mr mayer faced relating to his tax_return preparation activities there is no evidence or allegation that petitioners were connected in any way with mr mayer’s alleged illegal activities petitioners relied on mr mayer in good_faith to timely file their returns however such reliance cannot constitute reasonable_cause for the late filings under the bright line rule set forth by the supreme court in united_states v boyle supra pincite accordingly we hold that petitioners are liable for the sec_6651 addition_to_tax for and e sec_6662 accuracy-related_penalties sec_6662 and b and imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see 85_tc_934 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6662-3 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the extent of the taxpayer’s efforts to assess his or her proper tax_liability the taxpayer’s education knowledge and experience and the taxpayer’s reasonable reliance on a tax professional sec_1_6664-4 income_tax regs reasonable_cause exists where a taxpayer relies in good_faith on the advice of a qualified_tax adviser and the taxpayer provided the adviser with all necessary and accurate information see 115_tc_43 affd 299_f3d_221 3d cir petitioners substantially underreported their income for and as a result of income and loss items from qes petitioners argue that they are not liable for the sec_6662 penalties because they reasonably relied on their return preparer mr mayer petitioners are unsophisticated taxpayers and have limited experience with the complicated partnership tax concepts arising from their ownership of qes at the time petitioners filed their and returns they reasonably believed that mr mayer was a qualified_tax professional with sufficient education and experience to prepare qes’s and their individual returns they were not aware of the federal investigation into mr mayer’s activities or the temporary restraining order against him they first learned of the extent of mr mayer’s legal troubles around the time of trial there is no evidence that petitioners were in any way connected to mr mayer’s illegal activities the deficiencies result from petitioners’ failure to prove qes used the sale proceeds to pay liabilities and their failure to substantiate their bases in their qes interests petitioner husband credibly testified that he provided mr mayer with all necessary and relevant information however many of their business records that were at mr mayer’s office were destroyed after his death this death significantly hindered petitioners’ ability to produce requested documentation during the audit of their returns and to prepare for trial nevertheless petitioners made their best efforts to provide whatever records they had or could obtain from their banks petitioners presented voluminous records to document construction costs of the flint street buildings and qes’s other liabilities in their attempt to substantiate their bases in their qes interests under these circumstances we do not find that petitioners’ failure to provide additional records is negligent as respondent argues see pratt v commissioner tcmemo_2002_279 petitioners reasonably and in good_faith relied on mr mayer to accurately prepare their and returns we find that petitioners are not liable for a sec_6662 penalty for or arising from their ownership of qesdollar_figure petitioners conceded that they failed to report dollar_figure in interest_income and dollar_figure in royalty income for petitioners contend that these amounts were not reported on their return because the forms reporting receipt of these amounts were lost petitioners were aware of the accounts and their right to that income petitioners had a duty to review their return for accuracy and could have easily discovered that this income was not reported their failure to report that income is due to negligence petitioners’ reliance on their return preparer does not excuse their failure to report income that they should have been aware of petitioners also suggest that these amounts may have been reported on qes’ sec_2001 return by mistake however we cannot determine from the record that these amounts were reported on qes’ sec_2001 return we find that petitioners are liable for 10respondent contends without proof that petitioners may have been involved in an abusive trust scheme the evidence does not support this allegation the sec_6662 penalty for negligence with respect to the underpayments resulting from the failure to report the interest and royalty income for to reflect the foregoing decisions will be entered under rule
